DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a first tube portion and a second tube portion as described in the specification.  Specifically, ¶57 of the specification refers to Fig. 2g and does not actually show the components described.  This produces confusion with respect to claims 16 and 17 which then refer to a first tube portion and a second tube portion respectively that are not numbered.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Objections
Claim 1 objected to because of the following informalities: 
Duplicated “and”.  See “a second section and, and a third section”.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-17, and 56-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App 20150313281-A1 (hereinafter BONICI).
Regarding claim 1, BONICI discloses a smoking article (Fig. 5, smoking article 70) comprising components, including an aerosol modifying agent, that direct the flow of an aerosol generated from an aerosol forming substrate (Abstract).  The smoking article comprises a first section (Fig. 5, expansion chamber 10, ¶342), a second section (Fig. 5, airflow directing element 8, ¶342) and, and a third section (Fig. 5, aerosol-cooling element 72, ¶384-385), the second section and the third section arranged on either side of the first section (see annotated Fig. 5), 

    PNG
    media_image1.png
    181
    390
    media_image1.png
    Greyscale

BONICI further discloses wherein the first section, the second section, and the third section each comprise a respective material that permits the aerosol generated in the aerosol provision device to flow into and through the container (¶355, ¶388), wherein a first substance is distributed in the material of the first section, the first substance for modifying a property of the aerosol (¶348) when the aerosol flows through the container, and wherein the material of at least one of the second section or the third section is substantially free of the first substance and acts as a barrier to prevent the first substance exiting the container (¶388-¶390, ¶120).
Regarding claim 2, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses wherein the material of each of the second section and the third section is substantially free of the first substance and acts as a barrier to prevent the first substance exiting the container (¶388-¶390, ¶120).
Regarding claim 3, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses wherein the material of at least one of the first section or either of the second section and the third section comprises at least one of cellulose acetate (CA), paper or Nylon (¶49, ¶84, ¶103, ¶124-¶127, ¶289-¶290, ¶302).
Regarding claim 4, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses wherein a length of the first section is in a range of 7 mm to 17 mm (¶73 and Tables 1-2).
Regarding claim 5, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses wherein a length of one or both of the second section or the third section is in a range of 3 mm to 15 mm (¶304).
Regarding claim 6, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses wherein a diameter of the container is in a range of 5 mm to 8.5 mm (¶303).
Regarding claim 7, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses an outer wrapping layer (¶67-¶68, ¶137).
Regarding claim 8, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses wherein the first substance is for modifying at least one of an organoleptic property of the aerosol, a flavor of the aerosol, or a pH of the aerosol (¶8, ¶16, and ¶22-¶27).
Regarding claim 9, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses wherein the first substance comprises tobacco (¶8, ¶30, ¶258, ¶343, ¶387).
Regarding claim 10, BONICI discloses the container of claim 9, as discussed above.  BONICI further discloses wherein the tobacco is ground (¶258, homogenized tobacco is considered to be ground).
Regarding claim 12, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses wherein at least one additional substance for modifying a property of the aerosol when the aerosol flows through the container is in at least one of the second section or the third section (¶26, ¶34-¶35, and ¶40-44).
Regarding claim 13, BONICI discloses the container of claim 12, as discussed above.  BONICI further discloses wherein the additional substance is for modifying at least one of an organoleptic property of the aerosol, a flavor of the aerosol, or a pH of the aerosol (¶8, ¶16, and ¶22-¶27).
Regarding claim 14, BONICI discloses the container of claim 12, as discussed above.  BONICI further discloses wherein the additional substance is one of: a strip of material, or is in a capsule (¶34-35).
Regarding claim 15, BONICI discloses the container of claim 10, as discussed above.  BONICI further discloses wherein the additional substance is a flavor substance (¶25, ¶27-¶31).
Regarding claim 16, BONICI discloses the container of claim 1, as discussed above.  BONICI further discloses a first tube portion (Fig. 5, filter plug wrap 18, ¶343) extending from one of the second section or the third section.
Regarding claim 17, BONICI discloses the container of claim 16, as discussed above.  BONICI further discloses a second tube portion extending from the other of the second section or the third section (Fig. 5, filter plug wrap 38, ¶352).
Regarding claim 56, BONICI discloses a smoking article (Fig. 5, smoking article 70) comprising components, including an aerosol modifying agent, that direct the flow of an aerosol generated from an aerosol forming substrate (Abstract, ¶14).  The smoking article comprises the container of claim 1 as discussed above.  The smoking article provides an inhalable medium (¶14) of at least one of a vapor or an aerosol.
Regarding claim 57, BONICI discloses the aerosol provision device according to claim 56 as discussed above.  BONICI further discloses a container for holding a liquid or a material (Fig. 5, front portion 6a of the aerosol-forming substrate 6, ¶387); and a heater (Fig. 4, heat source 4, ¶387) for at least one of: volatilizing liquid held in the container to generate a flow of an aerosol in use, or heating but not combusting the material to generate a flow of an aerosol in use.
Regarding claim 58, BONICI discloses the aerosol provision device according to claim 56 as discussed above.  BONICI further discloses a mouthpiece (Fig. 5, mouthpiece 12, ¶386).
Regarding claim 59, BONICI discloses the aerosol provision device according to claim 58 as discussed above.  BONICI further discloses wherein the container is within or attached to the mouthpiece.  When assembled as shown in Fig. 5, the container is attached to the mouthpiece.
Regarding claim 60, BONICI discloses a smoking article (Fig. 5, smoking article 70) comprising components, including an aerosol modifying agent, that direct the flow of an  a further container (Fig. 5, front portion 6a of the aerosol-forming substrate 6, ¶387) for containing a material from which the aerosol is generatable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BONICI as applied to claim 9 above, and further in view of US Patent 3894544 A (hereinafter EGRI).
Regarding claim 11, BONICI the container of claim 9 as discussed above.  The combination does not explicitly disclose wherein the tobacco comprises tobacco particles that have an average particle diameter in a range of 0.1 mm to 3 mm.
EGRI teaches a process for producing tobacco structures that are coarsely ground (Abstract).  EGRI teaches that the product produced has the advantage of being easier to process and improving the flavor, quality, and health (Col. 1, lines 41-47).  Specifically, EGRI teaches that the grain that is selected has a sieve mesh size of 0.24 mm (Col. 3, lines 22-36).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BONICI to provide wherein the tobacco comprises tobacco particles that have an average particle diameter in a range of 0.1 mm to 3 mm as taught in EGRI.  EGRI teaches that tobacco structures that are coarsely and uniformly ground advantageously improve flavor, quality, and health of the resultant tobacco product for the user.  A person of ordinary skill in the art would obviously grind the tobacco to a uniform particle size to improve the tobacco product.  Doing so would produce a more favorable tobacco product that may be more marketable and desirable to the final user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent App. 20150083150-A1 to CONNER.  CONNER discloses a smoking article with an aerosol-generation system (Abstract).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747